
	
		II
		111th CONGRESS
		1st Session
		S. 2794
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for the donation of wild game meat.
	
	
		1.Charitable deduction for
			 costs associated with donations of wild game meat
			(a)In
			 generalSubsection (e) of
			 section 170 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(8)Special rule
				for contributions of wild game meat
						(A)In
				generalIn the case of a charitable contribution by an individual
				of qualified wild game meat, the amount of such contribution otherwise taken
				into account under this section (after the application of paragraph (1)(A))
				shall be increased by the amount of the qualified processing fees paid with
				respect to such contribution.
						(B)Qualified wild
				game meatFor purposes of this paragraph, the term
				qualified wild game meat means the meat of any animal which is
				typically used for human consumption, but only if—
							(i)such animal is
				killed in the wild by the individual making the charitable contribution of such
				meat (not including animals raised on a farm for the purpose of sport
				hunting),
							(ii)such animal is
				hunted or taken in accordance with all State and local laws and regulations,
				including season and size restrictions,
							(iii)such meat is
				processed for human consumption by a processor which is licensed for such
				purpose under the appropriate Federal, State, and local laws and regulations
				and which is in compliance with all such laws and regulations, and
							(iv)such meat is
				apparently wholesome (under regulations similar to the regulations under
				section 22(b)(2) of the Bill Emerson Good Samaritan Food Donation Act).
							(C)Qualified
				processing feeFor purposes of this paragraph, the term
				qualified processing fee means any fee or charge paid to a
				processor which fulfills the requirements of subparagraph (B)(iii) for the
				purpose of processing wild game meat, but only to the extent that such meat is
				donated as a charitable contribution under this
				section.
						.
			(b)Exclusion of
			 processor's income from tax exempt organizations
				(1)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139C the following
			 new section:
					
						139D.Certain
				income received from charitable organizations
							(a)In
				generalGross income of a qualified meat processor shall not
				include any amount paid to such processor as a qualified processing fee by a
				charitable organization for the processing of donated wild game meat.
							(b)DefinitionsFor
				purposes of this section—
								(1)Qualified meat
				processorThe term qualified meat processor means a
				processor which fulfills the requirements of section 170(e)(8)(B)(iii).
								(2)Charitable
				organizationThe term charitable organization means
				an entity to which a charitable contribution may be made under section 170(c)
				and the charitable purpose of which is to provide free food to individuals in
				need of food assistance.
								(3)Donated wild
				game meatThe term donated wild game meat means
				qualified wild game meat (as defined in section 170(e)(8)(B), without regard to
				clause (iii) thereof) which is received as a charitable contribution (as
				defined in section 170(c)) by a charitable organization.
								(4)Qualified
				processing feeThe term qualified processing fee
				means any fee or charge paid to a qualified meat processor for the purpose of
				processing donated wild game
				meat.
								.
				(2)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 139C the following new item:
					
						
							Sec. 139D. Certain income
				received from tax exempt
				organizations.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to donations
			 made, and fees received, after the date of the enactment of this Act.
			
